PER CURIAM.
Affirmed. Appellant was properly sentenced under the law in effect at the time he committed the offense. Appellant’s claim that a subsequent amendment in the law should apply retroactively to his case is without merit. See Art. X, § 9, Fla. Const. (“Repeal or amendment of a criminal statute shall not affect prosecution or punishment for any crime previously committed.”); Castle v. State, 330 So.2d 10, 11 (Fla.1976). See also State v. Watts, 558 So.2d 994, 998 (Fla.1990).
GROSS, GERBER and FORST, JJ., concur.